Per Curiam.

This proceeding involving three charges of neglect differs from many other disciplinary proceedings of a like nature in that it does not present a situation where the attorney accepted fees and then failed to render the services for which he had been paid.
Neglect involved in charge No. 1 was based upon respondent’s failure to follow a case on the calendar as a result of which the action was dismissed. As the action could doubtless have been restored, the neglect did not result in any loss to his client. This is borne out by the fact that, in the settlement between the parties to the suit, one claim was offset against the other.
As to charges 2 and 3, respondent in explaining his neglect testified that he had advised the complaining clients to retain other attorneys in his place if they desired to proceed with the prosecution of their claims which the evidence shows respondent believed to be lacking in merit.
Though he had not claimed or received any remuneration in any of these cases, we cannot condone respondent’s failure to diligently represent his clients’ interests once he undertook to act as attorney. In the circumstances, a censure of respondent for his professional neglect will serve as sufficient warning that a repetition of his conduct may merit more drastic punishment.
The respondent should be censured.
Does, J. P., Cohn, Van Voobhis and Bbeitel, JJ., concur.
Respondent censured.